UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7195


WILLIAM C. CARAWAN, JR.,

                     Plaintiff - Appellant,

              v.

MR. PERRITT; LARRY THOMPSON; OFFICER PINYAN; GEORGE
SOLOMON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03244-FL)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Carawan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William C. Carawan, Jr., appeals the district court’s order dismissing his 42

U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.   Carawan v. Perritt, No. 5:16-ct-03244-FL (E.D.N.C.

Aug. 25, 2017). We deny Carawan’s motion for a transcript. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2